Citation Nr: 1532006	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating for residuals of a left inguinal hernia, currently rated 10 percent disabling. 

2. Entitlement to an increased rating for a keloid scar of the left inguinal region, currently rated 10 percent disabling. 

3. Entitlement to an increased rating for scars, midline infraumbilical and suprapubic areas, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  

The issue of entitlement for service connection for an abdominal scar related to surgery in January 2014 has been raised by the record on page 3 of his hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the introduction section above, a claim for service connection for an abdominal scar is being referred for adjudication in light of the Veteran's statements indicating that he has a new scar from surgery performed in January 2014 related to his service-connected left inguinal hernia.  
The Veteran and his representative have requested consideration be given to rating his service-connected scars under Diagnostic Codes (DC) 7800 based upon possible disfiguring characteristics.  Note 5 of DC 7800 states that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

The Board finds that the pending claim for service connection for an abdominal scar is inextricably intertwined with the Veteran's claims for entitlement to an increased rating of his keloid scar of the left inguinal region and his scars, midline infraumbilical and suprapubic areas that are currently on appeal.  Therefore, consideration of these claims must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Additionally, the Veteran has indicated that during the course of the appeal period that his left inguinal hernia has worsened.  He reported that in January 2014 his condition worsened to the extent that he underwent surgery at Piedmont Henry Hospital in Atlanta and that he is scheduled for additional surgery related to this condition.   In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred approximately five years ago and he has subsequently indicated a worsening of his condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected conditions should be afforded.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for his service-connected conditions since September 2010.  The AOJ should then undertake appropriate efforts to obtain and associate with the claims file any relevant records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any treatment for his left inguinal hernia and any related conditions from the Decatur VAMC, the Piedmont Henry Hospital, and the Emory University Hospital.   

2. Next, obtain the Veteran's complete Social Security Administration disability file, including any pertinent claim for benefits, the Social Security Administration decision, and copies of any medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

3. Then, as it may be intertwined with the issue on appeal, the AOJ should undertake any appropriate development necessary to adjudicate the Veteran's claim for service connection for an abdominal scar based upon the evidence of record.

4. Then, the Veteran should be scheduled for an examination to determine the current severity of his service-connected left inguinal hernia and his related scars.  

5. Lastly, after undertaking any additional development deemed appropriate and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's pending claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




